Citation Nr: 0521692	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  97-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a left ear 
injury.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In May 2005, a hearing was held at the RO, before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

At his hearing, the veteran asserted claims for service 
connection for hearing loss and tinnitus.  A rating decision, 
dated in December 2002, found that new and material evidence 
had not been received to reopen claims for service connection 
for a bilateral hearing loss and tinnitus.  A timely notice 
of disagreement is not of record.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that, 
VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Review of the April 2004 VCAA 
notice letter does not disclose compliance with 38 C.F.R. 
§ 3.159(b)(1).  This remand affords an opportunity to ask the 
veteran to "give us everything you've got pertaining to your 
claim(s)."  

More significantly, VCAA requires VA to obtain a medical 
opinion where lay evidence (including statements from the 
claimant) indicates that a current disability may be 
associated with the claimant's active service.  In this case, 
there is evidence of a current hearing loss.  As to other ear 
injury residuals, the most recent VA clinical note on the 
subject, in March 1999, indicates that the tympanic membranes 
were intact but dull, with an impression of otitis.  Thus, 
there a current diagnosis and the veteran's sworn statements, 
in September 1999 and May 2005, describe a relevant in-
service injury and allege that he has current residuals of 
that injury.  With this evidentiary picture, VCAA requires a 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should request the 
claimant to provide any evidence in the 
claimant's possession that pertains to 
the claim, or something to the effect 
that the claimant should "give us 
everything you've got pertaining to your 
claim(s)," in compliance with 38 C.F.R. 
§ 3.159(b)(1), as discussed in Pelegrini 
II.   

2.  The RO should schedule the veteran 
for examination by an ear specialist.  
The ear specialist should review the 
rebuilt claims folder and consider the 
history of injury given by the veteran.  
It should also be noted that the deck 
logs confirm a firing exercise and 
specify that there were no casualties.  
The separation examination indicates that 
the ears were normal and contains 
audiometric findings.  The ear specialist 
should express an opinion as to whether 
it is as likely as not (a 50 percent or 
greater probability) that the veteran has 
residuals of a left ear injury in 
service.  The opinion should be 
explained.  If the examiner is of the 
opinion that it is at least as likely as 
not the veteran has residuals of an in-
service ear injury, he or she should 
offer a diagnosis of the current 
disability.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




